Case 2:20-cv-00328-WSS Document18 Filed 09/29/20 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

RONALD J. MIGYANKO, individually and
on behalf of all others similarly situated,

 

 

Plaintiff, Civil Action No. 2:20-cv-328
v. Hon. William S. Stickman IV
KOHL’S CORPORATION doing business as
KOHL’S,
Defendant.
MEMORANDUM OPINION

 

WILLIAM S. STICKMAN IV, District Judge

Plaintiff Ronald J. Migyanko (“Migyanko”) brought this case on behalf of himself and
others similarly situated against Defendant Kohl’s Corporation (“Kohl’s”) alleging violations of
Title HI of the Americans with Disabilities Act (“ADA”), 42 U.S.C § 12101 et seg. (ECF No. 1).
Migyanko and the alleged class are disabled individuals who use wheelchairs or other mobility
devices. (ECF No. 1, § 2). Migyanko alleges that Pennsylvania Kohl’s stores are cluttered with
merchandise, merchandise displays, and other items that block or narrow interior aisle pathways
leaving less than thirty-two inches of clearance. (ECF No. 1, { 1, 3). According to Migyanko,
the cluttered and blocked aisles are unlawful access barriers and a deprivation of the basic civil
rights guaranteed to people with disabilities by the ADA. He alleges that he has been
“repeatedly denied full and equal access as a result of accessibility barriers existing in interior
paths of travel.” (ECF No. 1, § 3). Migyanko notes that he seeks to address “persistently
inaccessible conditions of [Kohl’s] stores that are occurring because of [Kohl’s] practices and

policies of cluttering its stores with merchandise and other items within interior paths of travel.”
Case 2:20-cv-00328-WSS Document18 Filed 09/29/20 Page 2 of 9

(ECF No. 1, § 5). Migyanko asserts class claims for a permanent injunction pursuant to Federal
Rule of Civil Procedure 23(b)(2) to remove the barriers currently present at Kohl’s stores and an
injunction to modify the policies and practices that have created or allowed inaccessibility to
affect Kohl’s stores. (ECF No. 1).

Pending before the Court is Kohl’s Motion to Dismiss or Alternatively Strike Class
Action Allegations. (ECF No. 14). This matter is fully briefed and ripe for disposition.

I. THE Court DENIES THE MOTION To DISMISS
A. STANDARD OF REVIEW

A motion to dismiss filed pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the
legal sufficiency of the complaint. Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993). A
plaintiff must allege sufficient facts that, if accepted as true, state a claim for relief that is
plausible on its face. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A court must accept all well-pleaded factual
allegations as true and view them in the light most favorable to a plaintiff. See Fowler v. UPMC
Shadyside, 578 F.3d 203, 210 (3d Cir. 2009); see also DiCarlo y. St. Marcy Hosp., 530 F.3d 255,
262-63 (3d Cir. 2008). Although this Court must accept the allegations in the Complaint as true,
it is “not compelled to accept unsupported conclusions and unwarranted inferences, or a legal
conclusion couched as a factual allegation.” Baraka v. McGreevey, 481 F.3d 187, 195 (3d Cir.
2007) (citations omitted).

The “plausibility” standard required for a complaint to survive a motion to dismiss is not
akin to a “probability” requirement, but asks for more than sheer “possibility.” Iqbal, 556 U.S.
at 678 (citing Twombly, 550 U.S. at 556). In other words, the complaint’s factual allegations

must be enough to raise a right to relief above the speculative level, on the assumption that all
Case 2:20-cv-00328-WSS Document18 Filed 09/29/20 Page 3 of 9

the allegations are true even if doubtful in fact. Twombly, 550 U.S. at 555. Facial plausibility is
present when a plaintiff pleads factual content that allows the court to draw the reasonable
inference that a defendant is liable for the misconduct alleged. Iqbal, 556 U.S. at 678. Even if
the complaint’s well-pleaded facts give rise to a plausible inference, that inference alone will not
entitle a plaintiff to relief. /d at 682. The complaint must support the inference with facts to
plausibly justify that inferential leap. Jd.
B. ANALYSIS

Kohl’s argues that Migyanko fails to state a claim because Title III of the ADA does not
impose any obligation on Kohl’s “to implement policies to affirmatively seek out and correct any
alleged ADA violations.” (ECF No. 14, p. 1). It contends that Migyanko’s claims stem from the
“vague allegation” that “on information and belief, [Kohl’s] is facilitating the discriminatory
conditions within its Pennsylvania stores through the use of policies, procedures, and practices
that are intended to encourage sales, maximize retail floor space, and to reduce operational
burdens and/or costs.” (ECF No. 14, p. 5). Thus, it contends that Migyanko’s claim hinges on
the legal theory that Kohl’s “has an affirmative obligation to seek out potential ADA violations
and prevent them from occurring.” (ECF No. 14, p. 5). Migyanko responds that this is a blatant
misrepresentation of his argument. He claims that he does not assert that Kohl’s has a duty to
“seek out and correct” potential ADA violations, but that it must correct existing access barriers
in Kohl’s stores as well as the “calculated policy and practice of intentionally placing such
barriers in its interior paths of travel to generate profit and revenue.” (ECF No. 16, p. 4).

“The ADA seeks to ‘provides a clear and comprehensive national mandate for the
elimination of discrimination against individuals with disabilities.’” Mielo v. Steak ‘N Shake

Operations, Inc., 897 F.3d 467, 475 (3rd Cir. 2018) (quoting 42 U.S.C. § 12101). Title III
Case 2:20-cv-00328-WSS Document18 Filed 09/29/20 Page 4 of 9

specifically prohibits discrimination! against the disabled in the full and equal enjoyment of any
place of public accommodation. Jd. (citing 42 U.S.C. § 12182(a)). It requires “places of public
accommodation” to “remove architectural barriers ... in existing facilities ... where such
removal is readily achievable” and to “design and construct facilities for first occupancy ... that
are readily accessible to and usable by individuals with disabilities, [unless] an entity can show
that it is structurally impracticable to meet the requirements of such subsection.” Jd. (citing 42
U.S.C. § 12182(b)(2)(A)(v) and 42 U.S.C. § 12183(a)(1)).

To state a claim under Title III of the ADA, a plaintiff must show “(1) discrimination on
the basis of a disability; (2) in the full and equal enjoyment of the goods, services, facilities,
privileges, advantages or accommodations of any place of public accommodation; (3) by the
public accommodation's owner, lessor or operator.” Anderson v. Macy's, Inc., 943 F. Supp. 2d
531, 542-43 (W.D. Pa. 2013) (quoting Harty v. Burlington Coat Factory of Pa., No. 11-01923,
2011 WL 2415169, at *9 (E.D. Pa. June 16, 2011)).

Upon review of Migyanko’s Complaint, the Court denies Kohl’s Motion to Dismiss.
There is no dispute that Migyanko suffers from a disability, as defined by the ADA. Migyanko
has alleged that he encountered various access barriers throughout Kohl’s stores in Pennsylvania
that included merchandise, merchandise displays, stocking carts, boxes, and other items, all
precluding his ability to travel in his wheelchair. He further alleges that these barriers are
purposely placed by Kohl’s to increase sales revenue and profit. (ECF No. 1, {ff 1-9, 46-48). At

this preliminary stage, Migyanko has sufficiently pled facts that he has been denied “full and

 

' “Discrimination” is “a failure to make reasonable modifications in policies, practices, or
procedures, when such modifications are necessary to afford such goods, services, facilities,
privileges, advantages, or accommodations to individuals with disabilities, unless the entity can
demonstrate that making such modifications would fundamentally alter the nature of such goods,
services, facilities, privileges, advantages, or accommodations.” 42 U.S.C. § 12182(b)(2)(A)(i).

4
Case 2:20-cv-00328-WSS Document18 Filed 09/29/20 Page 5 of 9

equal access” to Kohl’s goods and services. Therefore, the Motion to Dismiss for failure to state
a claim is denied.
Il. THe Court DENIES THE MOTION TO STRIKE CLASS ALLEGATIONS
A. STANDARD OF REVIEW

Federal Rule of Civil Procedure 12(f) allows the court to “strike from a pleading an
insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R.
Civ. P. 12(f). “While courts possess considerable discretion in weighing Rule 12(f) motions,
such motions are not favored and will generally be denied unless the material bears no possible
relation to the matter at issue and may result in prejudice to the moving party.” Miller v. Group
Voyagers, Inc., 912 F. Supp. 164, 168 (E.D. Pa. 1996) (citations omitted).

It is recognized that an order granting a motion to strike class allegations is tantamount to
a denial of class certification after a motion to certify. Therefore, “[a] court’s consideration of a
motion to strike class allegations should not be analyzed under Rule 12(f), under which the
movant [has] the burden of proof; rather, a court should consider a motion to strike class
allegations under the pertinent provisions of Rule 23, which governs class certification.” Jn re
Railway Indus. Employee No-Poach Antitrust Litig., 395 F. Supp. 3d 464, 496 (W.D. Pa. 2019).
If a court is examining a motion to strike class allegations without any further evidence, “the
court’s consideration of defendants’ argument that class certification is impossible as a matter of
law is constrained by the applicable law and the allegations in the consolidated class action
complaint.” /d. at 497-98.

The Court of Appeals for the Third Circuit has acknowledged that there are a “rare few
[cases] where the complaint itself demonstrates that the requirements for maintaining a class

action cannot be met,” although, “[iJn most cases, some level of discovery is essential.”
Case 2:20-cv-00328-WSS Document18 Filed 09/29/20 Page 6 of 9

Landsman & Funk PC vy. Skinder-Strauss Assoc., 640 F.3d 72, 93, 93 n.30 (3d Cir. 2011). With
respect to whether class allegations should be stricken, “‘the plaintiff bears the burden of
advancing a prima facie showing that the class action requirements of Fed. R. Civ. P. 23 are

399

satisfied or that discovery is likely to produce substantiation of the class allegations.’” Trunzo v.
Citi Mortgage, Civ. Action No. 11-1124, 2018 WL 741422, at *4 (W.D. Pa. Feb. 7, 2018)
(quoting Mantolete v. Bolger, 767 F.2d 1416, 1424 (9th Cir. 1985)). “Absent such a showing, a
trial court's refusal to allow class discovery is not an abuse of discretion.” Jd. Stated another
way, courts grant motions to strike under Rule 23(d)(1)(D) before class discovery only in “the
rare few [cases] where the complaint itself demonstrates that the requirements for maintaining a
class action cannot be met.” Landsman, 640 F.3d at 93, n. 30. Thus, plaintiffs have the burden
to allege sufficient facts in the consolidated class action complaint to make a prima facie
showing that the requirements of Rule 23 are satisfied or that at least discovery is likely to
produce substantiation of the class allegations.
B. ANALYSIS

Kohl’s initially argues that the Court should strike the class allegations under the
principle of comity. It directs the Court’s attention to the fact that the United States District
Court for the Northern District of Illinois denied class certification in a case asserting ADA
claims on behalf of a putative class of mobility-impaired persons who allegedly encountered
inaccessible counters, restrooms, fitting rooms, and inadequate inaccessible parking at Kohl’s
stores. Plaintiffs contended that “Kohl’s systematically denies customers who use wheelchairs
and scooters full and equal enjoyment of their stores across the country.” Equal Rights Ctr. v.

Kohl’s Corp., No. 14 C 8259, 2017 WL 1652589, at *1 (N.D. Ill. May 2, 2017). Their motion

for class certification was opposed by Defendants. The district court engaged in the rigorous
Case 2:20-cv-00328-WSS Document18 Filed 09/29/20 Page 7 of 9

examination of the matter under Rule 23(a) determining that no evidence existed that Kohl’s as a
practice and policy, routinely required employees to ignore complaints or disregard “Shopability
Standards” (i.e. Kohl’s internal documents relating to store layout), and that the plaintiffs
admitted that the obstructions they encountered could differ depending upon the store they
visited as well as the day. Therefore, the district court found that plaintiffs failed to establish
commonality. Jd. at *2-*3. In addition, the district court found that the plaintiffs failed to meet
their burden of establishing numerosity. The plaintiffs pointed to twelve individuals using
mobility devices who had trouble accessing items in seventeen Kohl’s stores based on the
‘narrowness of the aisles. They also submitted a report from an architect who conducted a survey
of sixteen Kohl’s stores in Illinois, Indiana, and Wisconsin to ascertain compliance with Kohl’s
“Shopability Standards.” Ultimately, the district court concluded that “simply because a store
may have more aisles that are less than 36 inches does not necessarily lead to the conclusion that
it was inaccessible to a person using a wheeled mobility device,” and that the architect’s report
documenting the width of the aisles in sixteen Kohl’s stores did not support a conclusion that
individuals with mobility devices either visited those stores or were unable to access
merchandise or facilities based on the width of an aisle. Jd. at *3-*5. Lastly, the Court
determined that an injunction was not the appropriate relief. Jd. at *5.

While acknowledging that Equal Rights Ctr. involved a putative nationwide class versus
this case involving a putative Pennsylvania state or regional class, Kohl’s argues that “the bases
for the court’s denial of class certification apply equally to this case.” (ECF No. 14, p. 9).
Migyanko counters that there are many “material differences” between this case and Equal
Rights Ctr., including the fact that Equal Rights Ctr. sought to establish a national class while

this case seeks to establish a class within Pennsylvania. (ECF No. 16, p. 13). He also notes that
Case 2:20-cv-00328-WSS Document18 Filed 09/29/20 Page 8 of 9

rather than providing a “rigid definition of 36 [sic] inches for the width of aisles, [his] claim in
this case challenge [Kohl’s] access barriers under the general anti-discrimination mandate of the
ADA.” (ECF No. 16, p. 13). These differences and the fact that the parties in Equal Rights Ctr.
had the benefit of discovery, Migyanko argues, are material enough that the class allegations
should not be struck. Migyanko notes that district courts within the Third Circuit applying
comity in denying certification only did so “after [having] the benefit of discovery” and only
applied comity in their “rigorous analysis under Rule 23, not as a total bar to the possibility of
class certification.” (ECF No. 16, p. 13).

A respect for comity does not compel the Court to strike the class allegations at this
juncture. In Judge Richard Posner’s examination of comity, he remarked that “a weak notion of
‘comity’ ... require[s] a court to pay respectful attention to the decision of another judge in a
materially identical case, but no more than that even if it is a judge on the same court or a judge
of a different court within the same judiciary.” Smentek v. Dart, 683 F.3d 373, 377 (7th Cir.
2012). Even so, Judge Posner continued, noting the qualification that the cases must be
“materially identical” and “even two class actions involving the same class may differ
materially.” Jd. The Court finds that there are enough differences between the instant case and
Equal Rights Ctr. to make dismissal based on comity inappropriate and to allow the class
allegations to proceed to discovery. Most notable is the fact that the denial of class certification
in Equal Rights Ctr. occurred after discovery with a fully developed record when the district
court was presented with the plaintiffs’ motion for class certification. Kohl’s can certainly renew
their arguments, as appropriate, when (and if) Migyanko moves for class certification.

Kohl’s also argues that Migyanko’s allegations in his Complaint establish that he cannot

satisfy numerosity or commonality under Rule 23(a) and that he cannot satisfy Rule 23(b)(2). In
Case 2:20-cv-00328-WSS Document18 Filed 09/29/20 Page 9 of 9

order to be certified, a class must satisfy the four requirements of Rule 23(a): (1) numerosity; (2)
commonality; (3) typicality; and (4) adequacy of representation. Fed. R. Civ. P. 23(a). In
addition to satisfying the four requirements set forth in Rule 23(a), the class must fit within one
of the three types of class actions set forth in Rule 23(b). Mielo, 897 F.3d at 482.

The Court concludes that this is not one of the “rare” cases where the Complaint itself
demonstrated that the requirements for maintaining a class action cannot be met. This case is
distinct from cases cited by Kohl’s where courts have struck class definitions prior to discovery
or class certification. Migyanko’s Complaint adequately defines the class membership and its
claims. While Kohl’s may ultimately be correct regarding the inadequacy of Migyanko’s class
certification, the Court will deny the motion to strike the class allegations at this time.
Procedurally, this case is in its infancy and the Court does not believe it appropriate to strike the
class allegations prior to discovery. This denial is without prejudice to Kohl’s right to raise the
issue under Rule 23, assuming Migyanko files a motion for class certification.

III. CONCLUSION

For the foregoing reasons, the Court denies Defendant’s Motion to Dismiss or

Alternatively to Strike Class Action Allegations (ECF No. 14). An Order of Court will follow.
BY THE COURT:
Ql & toe

WILLIAM S. STICKMAN IV
UNITED STATES DISTRICT JUDGE
